Citation Nr: 0008712	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for vertigo, claimed as 
"dizzy spells."

4.  Entitlement to service connection for coronary 
irregularity.

5.  Entitlement to service connection for numbness of the 
limbs, legs, and hands.

6.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, claimed as a spinal 
disorder.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for degenerative joint 
disease of the knees, with chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1955 to July 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied claims of entitlement to 
service connection for: bilateral hearing loss; dizzy spells; 
coronary irregularity; numbness of the limbs, legs, and 
hands; a spinal condition; degenerative joint disease of the 
knees, with chondromalacia of the left knee; and, tinnitus.

In a substantive appeal submitted in March 1999, the veteran 
requested a hearing before the Board.  However, in a written 
statement dated in May 1999, the veteran withdrew his request 
for a hearing, but requested that he "reserve" the right to 
again request a hearing, depending upon further medical 
reports.  There is, however, no evidence of record that the 
veteran thereafter indicated a desire to have a hearing.  
Therefore, the Board may proceed with appellate review, as 
the veteran has been afforded his right to request a hearing.


FINDINGS OF FACT

1.  The veteran has presented a medical opinion that left ear 
hearing loss currently diagnosed is etiologically related to 
acoustic trauma in service.

2.  The veteran has presented a medical opinion that right 
ear hearing loss currently diagnosed is etiologically related 
to acoustic trauma in service.

3.  The veteran has presented competent medical evidence 
linking a current diagnosis of vertigo to noise exposure in 
service. 

4.  The veteran has not presented medical evidence 
establishing a current diagnosis of coronary irregularity, 
and there is no medical evidence or opinion relating any 
cardiac disorder to a disease or injury incurred or 
aggravated in service.

5.  The veteran has not presented medical evidence 
establishing a current diagnosis of numbness of the limbs, 
legs or hands, and there is no medical evidence or opinion 
linking any disorder of the limbs, legs, or hands to a 
disease or injury incurred or aggravated in service.

6.  The veteran has presented a medical opinion that a spinal 
disorder is etiologically related to a disease or injury 
incurred or aggravated in service.

7.  The veteran has presented a medical opinion that tinnitus 
is etiologically related to a disease or injury incurred or 
aggravated in service.

8.  The veteran has presented medical opinion that bilateral 
degenerative joint disease of the knees, with chondromalacia 
of the left knee, is etiologically related to a disease or 
injury incurred or aggravated in service.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for left ear hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for vertigo.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for coronary irregularity.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for numbness of the limbs, 
legs, and hands.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8. The veteran has submitted a well-grounded claim of 
entitlement to service connection for degenerative joint 
disease of the knees, with chondromalacia of the left knee.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has multiple current disorders, 
including bilateral hearing loss, vertigo (claimed as dizzy 
spells), coronary irregularity, numbness of the limbs, legs, 
and hands, a spinal disorder, tinnitus, and degenerative 
joint disease of the knees, with chondromalacia of the left 
knee, as a result of disease or injury incurred in service.  
He contends that these disorders remained chronic after 
service and continue to be disabling currently.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.   Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

1.  Claims for Service Connection for Coronary Irregularity 
and Numbness of the Extremities

The veteran's service medical records are devoid of evidence 
of medical diagnosis of, or subjective complaints of, 
coronary irregularity or numbness of the extremities.  The 
veteran's separation examination, conducted in July 1959, 
reflects that the veteran's heart, vascular system, upper 
extremities and lower extremities were normal.

The veteran has not submitted any post-service medical 
evidence establishing a diagnosis of coronary irregularity or 
numbness of the limbs, legs, or hands, or other disorder of 
the extremities.  In the absence of a current medical 
diagnosis of each of these disorders, there is no medical 
evidence upon which a grant of service connection for these 
disorders may stand.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran has failed to prove an essential element 
of a well-grounded claim for either disorder.  Id.; Caluza, 
supra.  

Further, the Board notes that the veteran has not submitted 
any evidence linking such claimed disorders to his military 
service.  As the veteran is not a medical expert, he is not 
qualified to express an opinion regarding diagnosis or 
etiology of any current complaint.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's contention that he 
has a current cardiac or extremity complaints due to an 
injury or disorder incurred in service cannot be accepted as 
competent evidence to establish those diagnoses or such an 
etiologic link.  

The evidence of record is devoid of medical evidence that the 
veteran manifested the claimed disorders during service.  The 
medical evidence of record is devoid of current medical 
diagnosis establishing that the veteran has the claimed 
disorders.  The evidence is also devoid of medical opinion 
linking any of the claimed disorders to the veteran's 
service.  The veteran has not established any of the three 
evidentiary elements required to support a well-grounded 
claim.  The claims must be denied as not well-grounded.

2.  Claims for Service Connection for Hearing Loss, Vertigo, 
and Tinnitus

The veteran's service medical records include no evidence of 
hearing loss or complaints of vertigo or tinnitus.  The 
veteran's separation examination, conducted in July 1959 
reflects that the veteran's hearing acuity was 15 feet in 
both the right ear and in the left ear, both for whispered 
voice and for spoken voice.  

In a private medical statement dated in April 1999, a 
physician provided a medical opinion that the veteran's 
symptoms of sensorineural hearing loss, tinnitus and vertigo 
were, at least as likely as not, the result of the veteran's 
exposure to gunfire in service.  The physician stated that 
this opinion was based on his "understanding" of the medical 
history and noise exposure history, as provided by the 
veteran.  Nevertheless, for purposes of determining whether a 
claim is well-grounded, this evidence must be presumed 
credible.  Savage, 10 Vet. App. at 496.  

This medical statement provides medical opinion as to 
incurrence of the claimed disorders, and opinion as to a 
probable relationship between the veteran's current claimed 
disorders and his military service.  Presuming the 
credibility of this evidence, as required when determining 
whether a well-grounded claim has been submitted, this 
medical evidence is sufficient to meet the threshold of 
establishing a well-grounded claim.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993). Therefore, the veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
vertigo, are well-grounded. 

This evidence alone, without further development, is not 
sufficient to establish that the veteran is entitled to 
service connection for the claimed disorders.  However, the 
duty to assist the veteran in developing the facts of the 
claim has attached, since the claims are well-grounded, and 
further development is required.  38 U.S.C.A. § 5107(a).  The 
claims are REMANDED to the RO for development as described in 
the remand appended to this decision.  

3.  Claims for Service Connection for Degenerative Joint 
Disease 
of the Knees and Spine

The veteran's service medical records are devoid of evidence 
that the veteran sustained a knee or back injury in service 
or sought medical treatment for a knee or back injury, or 
that a knee or back injury was treated, during that period.  
The veteran has submitted lay testimony reflecting that he 
sought private medical care for a knee injury and for back 
pain while on leave during service.  

The veteran has submitted a private medical statement, dated 
in March 1998, which reflects diagnosis of progressive 
degenerative joint disease of the lumbosacral spine and of 
both knees, with chondromalacia of the left knee.  That 
medical statement also includes an opinion that these 
conditions "most likely" started while he was in the 
service.  

Presuming the credibility of each of these items of evidence, 
as required when determining whether a well-grounded claim 
has been submitted, the veteran has met the evidentiary 
requirements for establishing well-grounded claims.  The duty 
to assist the veteran in developing the facts of the claims 
has attached, since the claims are well-grounded, and further 
development is required.  38 U.S.C.A. § 5107(a).  The claims 
are REMANDED to the RO for development as described in the 
remand appended to this decision.  


ORDER

The claims of entitlement to service connection for left ear 
hearing loss, right ear hearing loss, vertigo (claimed as 
dizzy spells), tinnitus, degenerative joint diseases of the 
lumbosacral spine (claimed as a spinal disorder), and 
degenerative joint disease of the knees, with chondromalacia 
of the left knee, are well-grounded, and to this extent only, 
the appeal is granted.

The claims of entitlement to service connection for coronary 
irregularity and for numbness of the limbs, legs, and hands, 
are denied.


REMAND

Because the veteran has submitted well-grounded claims of 
entitlement to service connection for a hearing loss, 
vertigo, tinnitus, degenerative joint disease of the 
lumbosacral spine, and degenerative joint disease of the 
knees, with chondromalacia of the left knee, as discussed 
above, the duty to assist attaches to those claims.  
38 U.S.C.A. § 5107(a).  Further factual development, to 
include obtaining a medical opinion as to whether the veteran 
incurred the disorders in service or as a result of any 
incident of service, is required.

In this regard, the veteran has submitted evidence reflecting 
that the clinical records of a physician who treated him in 
Springfield, Missouri, while he was in service, are no longer 
available.  The veteran should be advised of the types of 
alternative evidence he may submit to establish his physical 
condition while in service or proximate thereto.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be offered the 
opportunity to identify any private 
sources of post-discharge medical care 
for the claimed disorders, especially 
during service and immediately following 
or proximate to service, which may still 
be available.   

2.  The veteran should also be informed 
of alternative types of evidence which 
might be relevant to establish his 
physical condition during service and 
proximate thereto, such as records of 
insurance examinations, records of 
employment, sick leave, employment 
medical records, reports of insurance 
examinations, photographs, letters, 
medical bills, prescription labels, and 
the like.  

3.  The veteran should be afforded VA 
audiological evaluation(s) as necessary 
to determine the nature, etiology, and 
onset of any hearing loss and/or 
tinnitus, and the relationship, if any, 
between those disorders and vertigo.  The 
veteran should be afforded VA 
examination(s) as necessary to determine 
the etiology of his recurrent episodes of 
vertigo.  The veteran's claims file and a 
copy of this REMAND should be provided to 
the examiner(s) for review prior to the 
examination.  The examiner(s) should 
provide a detailed history of the 
veteran's pre-service, in-service, and 
post-service exposure to noise or 
acoustic trauma.  After conducting any 
necessary examinations, the examiner(s) 
should provide medical opinion as to the 
probable onset and etiology of any 
current hearing loss, and should provide 
an opinion as to whether it is more 
likely than not that the veteran has a 
current hearing loss which is 
etiologically related to his service.  
The appropriate examiners should also 
provide an opinion as to whether it is 
more likely than not that the veteran has 
current tinnitus and/or vertigo which is 
etiologically related to his service.   

4.  The veteran should be afforded VA 
orthopedic examination(s) as necessary to 
determine the nature and etiology of his 
knee and lumbosacral spine disorders.  
The examiner is specifically requested to 
obtain a post-service history of 
employment and employment injuries, and 
to review the service medical records, 
the veteran's statements, and the post-
service medical records and the claims 
file.  The examiner(s) should then offer 
opinion(s) as to whether it is at least 
as likely as not that any knee or 
lumbosacral spine disorder that is 
present was caused by or aggravated by 
the veteran's service or any incident 
thereof.  Any opinion expressed must be 
accompanied by a complete written 
rationale.

5.  Thereafter, the RO should 
readjudicate the issues of service 
connection.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and give the veteran and his 
representative the opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 11 -


- 9 -


